t c no united_states tax_court james w and laura l keith petitioners v commissioner of internal revenue respondent docket no filed date prior to and during the years in issue gia a proprietorship owned by p wife sold residential_real_property by means of contracts for deed under these agreements the buyers obtained possession assumed responsibility for taxes insurance and maintenance and became obligated to make monthly payments with interest of the purchase_price a warranty deed would be delivered to the buyers by gia only upon full payment and any default by the buyers prior thereto would render the contracts null and void with gia retaining all amounts paid as liquidated_damages in accounting for these transactions ps reported the gain attributable to the contracts for deed in the year in which full payment was received and title transferred only interest payments were included in income for tax purposes until such time gia also depreciated the subject properties during the term of each contract -- - held each contract_for_deed effected a completed sale for tax purposes in the year of execution and income attributable to such disposition must be recognized and reported for that taxable_year held further the net_operating_loss carryovers claimed by ps must be adjusted to take into account income which should have been reported in years preceding those at issue for contracts entered during such prior periods held further 49_tc_289 revd 412_f2d_494 6th cir will no longer be followed william j white for petitioners nancy fe hooten and mark s mesler for respondent opinion nims judge respondent determined the following deficiencies and penalties with respect to petitioners’ federal income taxes for the taxable years and taxable_income tax penalty year deficiency sec_6662 a dollar_figure dollar_figure dollar_figure big_number dollar_figure big_number after concessions the issues remaining for decision are the proper method_of_accounting for and timing of recognition of gain attributable to sales of property by means of contracts for deed and the reduction of net_operating_loss carryovers from years preceding the years in issue to reflect income attributable to contracts for deed executed in those prior years additionally the parties have agreed that a third issue the availability of depreciation_deductions for properties subject_to such contracts for deed is dependent upon and will be resolved by our decision regarding petitioners’ accounting_method the parties have stipulated the amounts to be allowed as depreciation_deductions in the event of a ruling either for petitioners or for respondent unless otherwise indicated all section references are to sections of the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure background this case was submitted fully stipulated pursuant to rule and the facts are so found the stipulations of the parties with accompanying exhibits are incorporated herein by this reference petitioners resided in moultrie georgia during each of the years in issue and at the time their petition was filed in this case formation of greenville insurance agency gia petitioner james w keith is a radiologist and petitioner laura l keith is a dentist mrs keith is also the owner of a - - proprietorship known as greenville insurance agency gia mrs keith established the business in on the advice of her father j d latzak as a vehicle to create potential tax savings gia was formed primarily to sell insurance to purchase real_estate for resale or rent and to broker mortgages since its genesis gia has been run by mr latzak who because of large judgment creditors could not conduct business or hold assets in his name although neither of the keiths possesses an insurance license or has experience in real_estate transactions mr latzak is a licensed insurance agent and an experienced broker we previously addressed the treatment of insurance commissions and mortgage placement fees earned incident to gia’ss operations for years through in latzak v commissioner tcmemo_1994_416 we now focus on the reporting of income attributable to the company’s sales of real_property gia’s real_estate transactions during the years at issue gia was in the business of selling financing and renting residential_real_property the sales were effected by means of contracts for deed the record reflects such contracts entered into between and of which were executed in the to period presently before the court the following is representative of these agreements -- - contract_for_deed georgia meriwether county this agreement entered into by the seller and the buyer s the seller hereby agrees to convey to the buyer s fee simple title to a certain property described on exhibit a to this contract at which time all of the conditions of the sale described below are met by the buyer seller greenville insurance agency a proprietorship which is registered and domiciled in meriwether county ga maintaining an office open to the public pincite court square greenville georgia buyer s selling_price down payment balance of dollar_figureto be evidenced by a promissory note plus interest at interest payable in monthly installments of dollar_figureper month starting and ending special stipulations to ther conditional sale the buyer s shall pay the prorated year of execution property taxes and all future property taxes promptly when due the buyer s shall not permit the general condition of the property to deteriorate in value any futher sic than its delivered condition the buyer s shall perform any and all required maintenance on the property the buyer s shall assume all liabilities as if they had fee simple title the property is to be used as a primary single_family_residence for the buyer s and for no other purpose the buyer may not transfer or assign their sic rights or interest in this contract 6a fire insurance in the amount of dollar_figurefrom a company approved by the seller must be kept in force at all times seller named as 10ss payee until all terms are met by buyer payment of the monthly installments of dollar_figureare required to be tendered to the seller at its offices stated above or other place so designated by the seller or its assigns and payable in united_states currency on or before the due_date any payment accepted more than ten days beyond the due_date will reguire an additional_charge of of the amount payable and the acceptance of same will not modify or novate any other terms and conditions and will not act as a waiver of the sellers sic right to declare the contract in default and null and void and of no effect the seller agrees to convey to the buyer s a warranty deed free of any leins sic and encumbrances within ten days after all of the terms and conditions of this agreement are met by the buyer s should the buyer s elect to acelerate sic this agreement then the terms and conditions of the promissory note executed contemporaneously with this agreement by the buyer s would determine the amount to be tendered by the buyer s for the acceleration in order to prematurely obtain a warranty deed should the buyer s default or breach or not meet any of the conditions of the terms herein specified then this contract and the note attached evidenced by this contract will be immediately declared null void and no futher sic benefits or equities would be accrued to the buyer s except that the buyer s would be liable for any monies unpaid under the terms and conditions of the contract to the date that the contract was declared null and void it is understood and agreed by the buyer s and the seller that the dollar_figureernest sic money down payment and the monthly installments and other charges tendered by the buyer s from inception and any - j- improvements to the property made by or on the behalf of the buyer s during the life of this contract if forfeited by the buyer s as a result of default or breach of the contract is a fair value for the liguidated damages incurred by the seller as a result of said breach or default no warranties as to the condition or usability of the property are either expressed or implied by the seller it is herein disclosed to the buyer s that the subject property may presently have existing debt being serviced by the seller and that future debt not to exceed the amount payable under this contract may be incepted by the seller the conditions of sale as well as the provisions related to default voidability and liquidated_damages were substantially identical in all material respects in each of the contracts printed descriptions or handwritten notations indicate that the subject property of most of the agreements was a residence a small percentage of the contracts may have been for land alone the majority of the contracts were for terms of between and months and specified interest at a rate of to percent the sales prices ranged from a low of less than dollar_figure to a high of dollar_figure the total gain represented by the contracts ' with respect to this final paragraph we note that neither party has referenced its existence or discussed its intended operation our own research has similarly yielded no insight into the precise meaning of such a provision or its potential impact on the buyer-seller relationship hence since the parties apparently regard it as insignificant boilerplate we shall do likewise and shall give it no further consideration --- - calculated as the difference between the sales_price and gia’s basis was dollar_figure dollar_figure and dollar_figure for agreements executed in and respectively gia’s accounting and reporting with their and federal_income_tax returns petitioners included schedules c profit or loss from business with respect to gia on each such schedule c petitioners indicated gia’s accounting_method by checking the box labeled accrual a like designation was made on schedules c filed with returns for the preceding years through as regards accounting for the above-described real_estate transactions in particular the methodology generally utilized by petitioners has been stipulated by the parties during the term of a contract_for_deed petitioners would report as income the interest received on the promissory note entered into in conjunction with the contract the portion of any payment allocable to principal would be treated as a deposit on the purchase and would be recorded as a liability on the books of the company if a property were repossessed prior to completion of the contract this deposit would be applied first to repairs and maintenance and any remaining amount would be reported as miscellaneous income the properties would also be depreciated by gia during the payment period --- - upon full payment of the contract_price petitioners would recognize income on the disposition of the property gain on the sale would be computed by reducing the total sale price by petitioners’ adjusted_basis in the property discussion i contentions of the parties petitioners contend that their method_of_accounting for and recognizing gain attributable to the contracts for deed is appropriate and clearly reflects income according to petitioners the contracts are mere voidable executory agreements and as such do not effect a closed and completed sale in the year signed hence in petitioners’ view there is no disposition of the properties for tax purposes and no consequent realization of gain until final payment is received and title transferred conversely respondent asserts that petitioners’ method_of_accounting for sales under the subject contracts for deed is improper and fails to clearly reflect income respondent avers that each instrument produced a completed sale in the year of execution as the benefits_and_burdens_of_ownership were transferred from petitioners to the buyer at that time respondent characterizing petitioners as accrual_method taxpayers therefore concludes that no grounds exist for deferring recognition of gain on these completed transactions -- - in addition respondent argues that petitioners’ incorrect method_of_accounting resulted in inflated losses in prior years such that the net_operating_loss carryovers to the years at issue should be reduced accordingly il method_of_accounting and recognition of gain a existence of gain--completed sale as a general_rule the internal_revenue_code imposes a federal tax on the taxable_income of every individual see sec_1 sec_61 specifies that gross_income for purposes of calculating such taxable_income means all income from whatever source derived expressly encompassed within this broad pronouncement are gains derived from dealings in property sec_61 sec_1001 then defines such gains as the amount_realized from the sale_or_other_disposition of property less the adjusted_basis accordingly sec_1001 indicates that gross_income within the meaning of sec_61 does not arise until property is considered sold or otherwise_disposed_of for federal tax purposes case law then sets forth the standard for determining when a sale is complete for tax purposes with respect to real_property a sale and transfer of ownership is complete upon the earlier of the passage of legal_title or the practical assumption of the benefits_and_burdens_of_ownership see 749_f2d_1483 11th cir - affg in part and revg in part tcmemo_1981_361 430_f2d_1019 6th cir affg 51_tc_290 68_tc_115 this test reaffirms the longstanding principle evidenced by the following early statement that transfer of legal_title is not a prerequisite for a completed sale a closed transaction for tax purposes results from a contract of sale which is absolute and unconditional on the part of the seller to deliver to the buyer a deed upon payment of the consideration and by which the purchaser secures immediate possession and exercises all the rights of ownership 86_f2d_637 2d cir affg 32_bta_383 in determining whether passage either of title or of benefits and burdens has occurred we look to state law it is state law that creates and governs the nature of interests in property with federal_law then controlling the manner in which such interests are taxed see 472_us_713 here execution of the contracts for deed was not accompanied by a transfer of legal_title so we must decide whether these instruments were sufficient under state law to confer upon the purchaser the benefits_and_burdens_of_ownership this inquiry is a practical one to be resolved by examining all of the surrounding facts and circumstances see 426_f2d_1391 9th cir affg 48_tc_694 baird v commissioner supra pincite as all contracts at issue appear to involve georgia properties and to have been executed in georgia the relevant state law is supplied by the statutes and courts of that jurisdiction among the factors which this and other courts have cited as indicative of the benefits_and_burdens_of_ownership are a right to possession an obligation to pay taxes assessments and charges against the property a responsibility for insuring the property a duty to maintain the property a right to improve the property without the seller’s consent a bearing of the risk of loss and a right to obtain legal_title at any time by paying the balance of the full purchase_price see goldberg v commissioner tcmemo_1997_74 see also major realty corp v commissioner supra pincite 77_tc_1221 musgrave v commissioner tcmemo_2000_285 berger v commissioner tcmemo_1996_76 spyglass partners v commissioner tcmemo_1995_452 when a buyer by virtue of such incidents would be considered to have obtained equitable ownership under state law a sale will generally be deemed completed for federal tax purposes see baird v commissioner supra pincite berger v commissioner supra spyglass partners v commissioner supra in the case at bar we observe that the contracts for deed gave the buyers possession of the property during the agreement term evidenced by the mandate to use the property as a residence the contracts also required purchasers to pay property taxes from the date of execution to keep fire insurance in force during the payment term to perform maintenance and prevent deterioration and to assume all liabilities as if they held fee simple title moreover the instruments allowed buyers to accelerate the agreement and prematurely obtain a warranty deed by tendering the full amount owing under the related promissory note therefore given these significant accoutrements of ownership we turn to whether georgia courts would construe an instrument so designating rights and obligations as a transfer of equitable ownership to the buyer in chilivis v tumlin woods realty associates inc s e 2d ga the supreme court of georgia interpreted a contract analogous to those at issue here in that case an agreement for deed was executed by the parties id pincite according to its terms a deed was placed in escrow to be delivered to the buyer upon completion of all payments called for in the accompanying promissory note see id pincite the instrument specifically recited seller and buyer acknowledge and agree that this agreement is not a mortgage or security deed to secure a loan made to buyer by seller that this is an agreement to convey the property to buyer upon the completion of the terms and provisions of this agreement that this is not a loan secured_by the property and that no title in and to the property has passed to buyer or will pass to buyer until buyer fulfills and complies with each and every term and provision hereof id the buyer was given immediate possession of the property and was responsible for taxes maintenance and insurance thereon see id upon a default by the buyer the seller’s remedy was either to rescind the transaction or to exercise a power of sale over the property see id the buyer would not be liable for any deficiency in the event of such a sale see id faced with these facts the court decided that the agreement for deed was for all practical purposes no different from a bond for title an instrument formerly used in georgia real_estate law in connection with sales of land id pincite the court further noted that prior case law had said of a bond for title in the sale of land on credit where the vendor retains title he has not the absolute estate but is a trustee holding the title only as security for many purposes the transaction may be treated in equity as though the vendor had made a deed to the vendee and the latter had thereupon given a common-law mortgage to secure the purchase-money lid quoting lytle v scottish am mortgage co s e ga accordingly the court then concluded with respect to the instrument before it as follows in practicality it is no different than if the seller had delivered a warranty deed to the buyer and accepted a deed to secure debt in -- - return the agreement created an equitable interest in the buyer and a security_interest in the seller id pincite the court_of_appeals of georgia subsequently relied on chilivis v tumlin woods realty associates inc supra in interpreting a similar agreement in tucker fed sav loan association v alford s e 2d ga ct app the appellate case likewise involved a land sale contract under which the seller agreed to deliver a warranty deed upon full payment or the assumption by the buyers of two outstanding mortgages on the property see id pincite again the instrument recited that no title passed upon execution of the agreement but the buyers took possession and control of the premises see id the court first opined that the transaction clearly granted the buyers all the benefits and responsibilities of ownership id on that basis the conclusion ultimately reached was that the contract of sale of course did not vest legal_title in the buyers but it did give them an equitable interest and rights of ownership id pincite given the foregoing we conclude that georgia courts would similarly construe the contracts for deed at issue here to pass equitable ownership to the purchasers and to leave gia essentially with a security_interest in addition we note that certain statements made by petitioners on brief are not -- - inconsistent with the notion that security concerns may in fact have motivated the transactional form chosen gia sells real_property to low-income families in western georgia near columbus because these families are poor and have little or no credit history the properties are sold using a ‘contract for deed’ hence we hold that these instruments upon their execution effected a completed sale for federal tax purposes petitioners’ reliance on hambrick v bedsole s e 2d ga ct app and on the voidability of their agreements in support of a contrary conclusion is misplaced hambrick v bedsole supra pincite involved a contract under which title to property was not to pass and possession was not to be delivered until the full lump-sum purchase_price was paid the agreement did not provide for either a downpayment or installment payments see id the court decided that the contract was a mere executory agreement to sell and did not constitute a sale on the grounds that the buyer gained by the contract neither title to nor the right of possession of the subject property id pincite the situation in hambrick v bedsole supra thus bears almost no resemblance to that in the instant case and cannot inform our analysis as regards the voidability of the contracts for deed we see no material difference between the provisions on default here and those contained in the agreement in chilivis v tumlin woods realty associates inc supra in either case if the buyer were to default and refuse to complete the transaction the seller would have no further recourse against the buyer personally the seller could look only to the property itself as a means to recover the full value of the aborted deal and would be unable to enforce remaining payments or deficiencies against the buyer as a personal liability yet the court still characterized the chilivis instrument as creating an equitable interest in the buyer and leaving the seller with a mere security_interest hence we do not believe that georgia courts would hold a lack of recourse against the purchaser following default of an otherwise binding agreement to prevent a finding that the benefits_and_burdens_of_ownership i1 e an equitable interest were nonetheless transferred when the contract was signed accordingly the sale should be considered complete for tax purposes regardless of the possibility of future voidance the foregoing conclusion is further buttressed by the weight or lack thereof that other courts have given to various types of nonrecourse clauses in evaluating the completeness of a sale for instance the sales agreement at issue in 412_f2d_494 6th cir revg 49_tc_289 contained the following language the remedy or recourse of said parties of the first part for the non-performance of any obligation of the parties of the second part hereunder shall be limited solely to the moneys paid hereunder and to the herein - - described property and said parties of the second part shall not be liable for any deficiency arising from the sale of said property in any way capacity or manner whatsoever nor shall said parties of the first part have the right to nor seek a deficiency or other money judgment against said parties of the second part the court however noted such factors as the buyers’ absolute right to title on full payment the sellers’ lack of any right to cancel except upon the purchasers’ default and the buyers’ possession of and responsibility for taxes and insurance on the property see id pincite given these elements the court declared we do not feel that the single fact of a ‘no recourse’ clause served to delay the finality of this sale until final payment of the total purchase_price had been made id an identical result was reached on similar facts in 426_f2d_1391 9th cir while we acknowledge that our opinion in baertschi reached a contrary conclusion on this issue we have now reconsidered our holding in light of reversal by the court_of_appeals for the sixth circuit we are persuaded that the position of the court_of_appeals on the effect of a non-recourse provision rests on sound legal principles accordingly 49_tc_289 will no longer be followed we further note that this approach better harmonizes with our earlier ruling that contracts with provisions closely analogous to those here and which by their terms became utterly null and void on the buyer’s default with the seller retaining all moneys paid represented closed sales in the year entered see arnold v commissioner a memorandum opinion of this court dated date we see no reason to infer differently here b reporting of gain--timing of inclusion thus having decided that petitioners’ contracts for deed effected a completed sale when executed we proceed to the guestion of when gain from such sales must be included in gross_income the general_rule for the taxable_year of inclusion is set forth in sec_451 the amount of any item_of_gross_income shall be included in the gross_income for the taxable_year in which received by the taxpayer unless under the method_of_accounting used in computing taxable_income such amount is to be properly accounted for as of a different period regulations then specify as follows under an accrual_method of accounting_income is includible in gross_income when all the events have occurred which fix the right to receive such income and the amount thereof can be determined with reasonable accuracy under the cash_receipts_and_disbursements_method of accounting such an amount is includible in gross_income when actually or constructively received sec_1 451-l1 a income_tax regs taxable_income in turn generally shall be computed under the method_of_accounting on the basis of which the taxpayer regularly computes his income in keeping his books with the exception that if the method used does not clearly reflect income the - - computation of taxable_income shall be made under such method as in the opinion of the secretary does clearly reflect income sec_446 and b as used in sec_446 the term method_of_accounting encompasses not only the over-all method_of_accounting of the taxpayer but also the accounting treatment of any item sec_1_446-1 income_tax regs furthermore it has been recognized repeatedly that this section grants the commissioner broad discretion such that to defeat a proposed change thereunder the taxpayer must establish that the commissioner’s determination is ‘clearly unlawful’ or ‘plainly arbitrary’ 439_us_522 quoting 280_us_445 and 281_us_264 however if the taxpayer’s method does clearly reflect income the commissioner cannot require the taxpayer to change to a different method even if the commissioner’s method more clearly reflects income see 71_f3d_209 6th cir affg 102_tc_87 in the case at bar the only evidence in the record which speaks to gia’s overall_method_of_accounting is the schedules c filed with petitioners’ tax returns on each such schedule c the box indicating accrual was checked we therefore have no basis on which to conclude that gia was other than an accrual --- - method business and must proceed on the assumption that excepting the contract_for_deed transactions its items of income and expense were reported using this method under the accrual_method gain arising from the contracts for deed would be reportable in the year when the right to receive the income became fixed and the amount of the income became reasonably determinable since the instruments at issue expressly dictated price the latter requirement regarding amount of income is not in question here concerning the former element of a fixed_right to the income we reiterate the well-established principle that in applying the all_events_test this and other courts have distinguished between conditions precedent which must occur before the right to income arises and conditions subsegquent the occurrence of which will terminate an existing right to income but the presence of which does not preclude accrual of income 107_tc_282 affd 161_f3d_1231 9th cir here the only circumstance in which gia could fail to receive the full amount of the purchase_price would be a default by the buyer a default however is a condition_subsequent as we stated regarding the similar sales contract in 48_tc_694 the purchaser was given immediate possession it thereupon assumed the rights and obligations of -- - beneficial_ownership and thereafter such property interest and beneficial_ownership would not be subject_to termination or forfeiture except on the happening of a condition subsequent----ie a default thus because the buyer’s obligation to pay the full price under the agreements in the instant case was otherwise unconditional execution of the contracts fixed petitioners’ right to these sums our declaration that the amount of and right to the purchase_price were fixed and unqualified in the context of another sales agreement which provided for forfeiture of the contract and retention of all moneys paid in liquidation of damages is equally applicable here elsinore cattle co v commissioner a memorandum opinion of this court dated date accordingly both elements for inclusion were met in the year of signing the year the transaction was completed for tax purposes this is consistent with the longstanding position of this court that the factual predicate requiring income inclusion in a given year by an accrual_method taxpayer is completion of a sale in that year for instance it was held as early as with respect to a contract entered in with all payments to be made in subsequent years the transaction was a completed sale in the year and as the taxpayer kept its books of account on the accrual basis the sale price was properly accruable in that year we hold therefore that the profits arising from the - - sale in question were income to the taxpayer in the year parish-watson co v commissioner 2_bta_851 see also sec_15a_453-1 temporary income_tax regs fed reg date but see sec_1_1001-1 income_tax regs for sales or exchanges occurring on or after date we additionally point out that to the extent petitioners argue no income is required to be recognized because the voidable notes evidencing the debt have no fair_market_value and thus are not the egquivalent of cash this consideration has no place in the analysis of an accrual_method entity the following explanation clearly distinguishes between accrual and cash accounting in this regard an agreement oral or written of some kind is essential to a sale if payment is made at the same time that the obligation to pay arises under the agreement then the profit would be reported at that time no matter which method was being used however the situation is different when the contract merely requires future payments and no notes mortgages or other evidence_of_indebtedness such as commonly change hands in commerce which could be recognized as the equivalent of cash to some extent are given and accepted as a part of the purchase_price that kind of a simple contract creates accounts_payable by the purchasers and accounts_receivable by the sellers which those two taxpayers would accrue if they were using an accrual_method of accounting in reporting their income but such an agreement to pay the balance of the purchase_price in the future has no tax significance to either purchaser or seller if he is using a cash system 14_tc_560 -- - consequently unless a specific exception to the above general rules will permit deferral we are satisfied that gia as an accrual_method business must recognize and report income attributable to the contracts for deed in the years of their respective executions the primary exception for income deferral is sec_453 which provides for the installment_method to be used in reporting an installment_sale petitioners do not however appear to argue that this statute is applicable we also note that a dealer_disposition including any disposition of real_property which is held by the taxpayer for sale to customers in the ordinary course of the taxpayer’s trade_or_business is excluded from the definition of an installment_sale sec_453 b a b the parties here have stipulated that gia was in the business of selling financing and renting residential_real_property additionally although a further exception can permit use of the installment_method for sales of residential lots see sec_453 b the record before us fails to establish that petitioners could qualify under this provision the contracts indicate that the majority of the properties were houses not lots also as to the contracts which may have been for land alone no evidence shows that the remaining requirements for this election have been met see sec_453 b wang v commissioner t c memo - - in any event petitioners have nowhere contended that the various transactions should be treated differently a second basis for potential income deferral to which petitioners do make reference on brief as an apparent alternative argument is the recovery_of cost approach however substantive requirements for use of this method aside we have refused to allow taxpayers to switch to cost_recovery accounting without following the established procedures under sec_446 for requesting such a change from the commissioner see wang v commissioner supra see also 513_f2d_391 d c cir holding that sec_446 requires that consent be sought even for a change from an improper to a proper accounting_method revg in part and remanding tcmemo_1972_ it is undisputed that petitioners have never filed the requisite form_3115 see sec_1_446-1 income_tax regs the commissioner thus was not obligated to consider this approach in analyzing whether petitioners’ accounting clearly reflected income or in determining a method which did so to summarize respondent determined that gain of an accrual_method business must be reported consistently with that method in order to clearly reflect income given the above we now conclude that such determination accords with settled law and precedent hence petitioners have not shown that the proposed change is either clearly unlawful or plainly arbitrary we hold - - that petitioners must include the gain attributable to gia’s contracts for deed the excess of sales_price over basis in their gross_income for the respective years of the agreements’ execution iil reduction of net_operating_loss carryovers sec_172 authorizes a net_operating_loss_deduction essentially a net_operating_loss is the excess of deductions over gross_income with enumerated modifications see sec_172 and d the net_operating_loss so determined may be carried back to the preceding_taxable_years and carried forward to the succeeding years until absorbed by taxable_income see sec_172 on their returns for through petitioners claimed deductions for net_operating_loss carryovers from prior years in the notice_of_deficiency respondent disallowed a portion of the amount claimed for and the full amount for years and respondent argues that the net_operating_loss carryovers were overstated and should be allowed only to the extent the underlying losses were incurred and remain unabsorbed after taking into account certain adjustments two primary adjustments are referenced in the parties’ stipulations and briefs first both parties are apparently in agreement that the net_operating_loss carryovers should be increased to reflect the insurance commissions and mortgage o7 - placement fees which we previously held should have been reported by mr latzak see latzak v commissioner tcmemo_1994_416 second however respondent also contends that the carryovers should be reduced to reflect the income attributable to contracts for deed entered in years through as such gain was properly reportable in those years in general the taxpayer bears the burden of establishing both the actual existence of net operating losses in the prior years and the amount of such losses that may be carried to the years at issue see rule a 25_tc_1100 revd and remanded on other grounds 259_f2d_300 5th cir ocean sands holding corp v commissioner tcmemo_1980_423 affd without published opinion 701_f2d_167 4th cir moyer v commissioner tcmemo_1976_69 affd without published opinion 565_f2d_152 3d cir we have jurisdiction to consider such facts related to years not in issue as may be necessary for redetermination of tax_liability for the period before the court see sec_6214 here petitioners have not and could not given our conclusions above establish their incurrence of and entitlement to deduct losses premised in part on a failure to report income attributable to the contracts for deed entered in the loss years we agree with respondent that these adjustments should be taken into account along with those based on the income properly - - reportable by mr latzak thus we hold that to the extent recomputation applying these adjustments shows that gia’s net_operating_loss carryovers do not exceed the amount allowed by respondent for petitioners are not entitled to deduct such further amounts to reflect the foregoing and the parties’ concessions decision will be entered under rule reviewed by the court wells chabot whalen colvin halpern chiechi laro foley vasquez gale thornton and marvel jj agree with this majority opinion swift and ruwe jj concur
